  

FE 1 of 6 LODGED
__ RECEIVED ___ COPY

   

Case 2:18-cv-03781-SMB Documenti1 Filed 11/0

   

 

 

 

 

 

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination N 0 Vy 0: 5 2 ( ) 18 a
=:
: 4
. RAK US DISTRICT COURT
UNITED STATES DISTRICT CORT istry? ARIZONA
for the i BY DEPUTY J
District of AQK ZONA
Division
— CV-18-3781-PHX-DWL |
) Case No. BI
Vi : | O ) (to be filled in by the Clerk's Office)
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. ‘ 4,
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) [_lves FAiNo
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-V-
)
)
)
)
Shorms Lie, Cesar Garner)
Defendant(s) CA, p
(Write the full name of each defendant whd*ts being sued. ‘If the
names of all the defendants cannot fit in the space above, please )

write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name Verrony ca Lope?

Street Address uf / O by yf. ZH) Or

City and County “Pp NOE 4

State and Zip Code Le 21 ZONE SO \ “f

Telephone Number (yg n0O27 -S7S- (lx @

E-mail Address Melba bang Man Ma @ 40l- com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Page 1 of 6
Case 2:18-cv-03781-SMB Document1 Filed 11/05/18 Page 2 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

Name Doors S$ LLC

Job or Title (ifknown)
Street Address 1700 A AL ox te) Nea d Touche
City and County

State and Zip Code

Telephone Number ae 7TZ0O- SS 27 5 YOR

E-mail Address (ifknown)

 

 

 

 

Defendant No. 2

 

 

 

 

Name Cesar Marc. Qa

Job or Title (ifknown) Oirector Of crewed MF
Street Address VIO {VW Aic2odhe 4 ea Tow Ne
City and County Glenda le (Na YOO)

State and Zip Code Ag FON XS 30K

 

Telephone Number UK) - 7 U S -_ Lf CO Kg

E-mail Address (if known)

 

Defendant No. 3

 

 

 

 

 

 

Name {> ANG (00 (RR cl DO

Job or Title (if known) Lumen (22 Sco S f\ | Lek —
Street Address \ A ax GC (OG. 1) [ t 1. QA

City and County Anlwm au s Sno

State and Zip Code 6 Aud QO. BA ] Ss

Telephone Number . _ WO ~ 4 a5 =~ 5 wO &

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (ifknown)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (ifknown)

 

Page 2 of 6

 
Case 2:18-cv-03781-SMB Document 1° Filed 11/05/18 Page 3 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

il.

C. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

Name > ky YO S LLC

Street Address 4700 LO Curra Keak iu sir
City and County Blondal $s Mac wae
State and Zip Code Le ZOVAQ SSAO x

Telephone Number Cp? a4 \7- OQ 'S) a y|

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check ail that apply):

4H

ET

Oo Oo

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000¢e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of. Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

 

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

 

Page 3 of 6

 
Case 2:18-cv-03781-SMB Document1 Filed 11/05/18 Page 4 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Ii. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

OOONNNO

 

BY It is my best recollection that the alleged discriminatory acts occurred on date(s)

\l- 24-20le Se 2017 Maw.2017 , Aapt 2017
C. OO his (check Sime aot Fe 201 J

eT is/are still committing these acts against me.

[J is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):

Trace

 

color

 

gender/sex

 

religion

 

national origin

 

age (year of birth) (only when asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

oNooooy

 

E. The facts of my case are as follows. Attach additional pages if needed.

Roe FFZOOQ Caem aQkketard:-

Page 4 of 6

 
Case 2:18-cv-03781-SMB Document1 Filed 11/05/18 Page 5 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

B. The Equal Employment Opportunity Commission (check one):
[| has not issued a Notice of Right to Sue letter.
e+ issued a Notice of Right to Sue letter, which I received on (date)

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

Cc, Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

AT 60 days or more have elapsed.
CJ less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive

money damages. Lin Deece Lol mM ONCK ANNALARA

Page 5 of 6

 
Case 2:18-cv-03781-SMB Document 1 Filed 11/05/18 Page 6 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: {-S- SS

Signature of Plaintiff ) QUAND Han 5
Printed Name of Plaintiff \) COON ‘ OO C. Lo Ppt 2_

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6

 
